Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zohrer (2009/0200094) in view of Valler (8,936,119).
Consider Claim 1. A hybrid vehicle comprising: an engine (1) disposed on a front side of a vehicle body, in longitudinal position with a direction of a rotational axis of a crankshaft oriented along a front-rear direction of the vehicle body; an automatic transmission (6) that is disposed coaxially with the engine, and increases and decreases engine torque output by the engine; a first motor (11) that functions to generate electricity by being driven by the engine torque; a rear wheel (8) to which at least one of the engine torque and first motor torque output by the first motor is transmitted to generate driving power; a second motor (13) that outputs second motor 
Zohrer does not disclose that the transmission is an automatic transmission.
Valler discloses an automatic transmission (20).
It would have been obvious to one or ordinary skill in the art at the time of the invention to modify Zohrer by providing an automatic transmission as disclosed by Valler in place of the disclosed shift transmission in order to increase the ease of operation of the vehicle. 
Consider Claim 2, Zohrer, as modified teaches all the features of the claimed invention, as described above, and further teaches wherein a starter clutch that permits or interrupts torque transmission between the engine and the automatic transmission is provided between the engine and the automatic transmission.
Consider Claim 3, Zohrer, as modified teaches all the features of the claimed invention, as described above, and further teaches wherein the automatic transmission has a clutch (5) mechanism that permits or interrupts torque transmission between an input shaft and an output shaft of the automatic transmission.
Consider Claim 4, Zohrer, as modified teaches all the features of the claimed invention, as described above, but does not disclose wherein the first motor and the 
Consider Claim 5, Zohrer, as modified teaches all the features of the claimed invention, as described above, but does not disclose wherein the first motor and the second motor are different from each other in maximum outside diameter, and the first motor and the second motor are disposed in order of one motor of the first motor and the second motor that has a larger maximum outside diameter and the other motor that has a smaller maximum outside diameter, from a side nearer to the engine in the front-rear direction however, it would have been an obvious matter of design choice to size the motors such that the first motor and the second motor are different from each other in maximum outside diameter according to the order claimed, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zohrer (2009/0200094) in view of Valler (8,936,119) and further in view of Yamamoto 2015/0360572.
Consider Claim 8, Zohrer, as modified teaches all the features of the claimed invention, as described above, but does not disclose wherein the engine is a straight engine having a plurality of cylinders disposed in one row in the direction of the 
Yamamoto discloses wherein the engine (11) is a straight engine having a plurality of cylinders disposed in one row in the direction of the rotational axis of the crankshaft, the engine has an intake side (see Para [0010] and Para [0012] to which an intake system is connected and an exhaust side which is the opposite side from the intake side in a width direction of the vehicle body and to which an exhaust system (25) is connected, the power transmission mechanism has a front wheel-side differential gear (61) that is coupled to the front wheel (63), and a front wheel-side propeller shaft (60) that transmits torque between the motor and the front wheel-side differential gear, and the front wheel-side propeller shaft is disposed on the intake side of the engine in the width direction (Fig. 2) with a direction of a rotational axis of the front wheel-side propeller shaft oriented along the front-rear direction. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zohrer by arranging the intake and exhaust as disclosed by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022.  The examiner can normally be reached on 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/BRYAN A EVANS/Primary Examiner, Art Unit 3618